DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 2 element 23 reads “to extract feature to” which should read “to extract a feature to” or “to extract features to” and element 26 reads “Acquiring distance value” which should read “Acquiring distance values.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2, 3, 7, 8, 10, 11, and 14 objected to because of the following informalities:  line 2 of Claim 2, line 9 of Claim 3, line 3 of Claim 7, line 3 of Claim 8, line 2 of Claim 10, line 9 of Claim 11, and line 3 of Claim 14 all read “comprising” which should read “comprises.”  Appropriate correction is required.
Claims 3 and 11 objected to because of the following informalities:  line 3 reads “each layer of the neural network structure includes:” followed by a list of layers. It appears that instead of each layer including multiple layers, the claim should instead read “the layers of the neural network structure including:”.  Appropriate correction is required.
Claims 3 and 11 objected to because of the following informalities:  line 8 reads “obtaining vector feature” which should read “obtaining vector features.” Appropriate correction is required.
Claims 6 and 13 objected to because of the following informalities:  the last line of section 2) reads “to segmentation point” which should read “to a segmentation point.” Further, line 2 of section 3) reads “feature” which should read “features.” Finally, line 1 of section 6) reads “acquiring distance value” which should read “acquiring distance values.”  Appropriate correction is required.
Claims 7 and 14 objected to because of the following informalities:  lines 6-7 read “determining f(n’) whether it is greater…” in two instances, which should instead read “determining whether f(n’) is greater…”.  Appropriate correction is required.
Claim 21 objected to because of the following informalities:  The claim recited “The speaker separating model training method” but claim 12 is a computing device rather than a method.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-14 recites the limitation "the computing device" in the preamble. Claim 21 recites “the speaker separation model training method” in the preamble.  There is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Le Roux et al. (US 2019/0318754 A1) teaches speech separation, training of a DNN (para [0056]), and loss Luo, Y., Chen, Z., & Mesgarani, N. (2018). Speaker-independent speech separation with deep attractor network. IEEE/ACM Transactions on Audio, Speech, and Language Processing, 26(4), 787-796.) teaches similarity between embeddings (Section I second to last paragraph) and training a neural network by minimizing an objective function (equation 13). However, none of the cited prior art teaches the claimed limitations as a whole. Specifically, none of the cited prior art teaches the use of the loss function with inputs of the two similarity values to determine when to end the training process of the neural network. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tu et al. (Tu, Y., Du, J., Xu, Y., Dai, L., & Lee, C. H. (2014, October). Deep neural network based speech separation for robust speech recognition. In 2014 12th International Conference on Signal Processing (ICSP) (pp. 532-536). IEEE.) teaches training a DNN for speaker separation (Section 3) as well as minimizing an objective function (page 533 second column); Li et al. (Li, C., Zhu, L., Xu, S., Gao, P., & Xu, B. (2018, April). CBLDNN-based speaker-independent speech separation via generative adversarial training. In 2018 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP) (pp. 711-715). IEEE.) also teaches a loss function (Section 3.3) for training a neural network for speaker separation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658